MacLEAN, J.
Evidence of consideration or motive for signing the alleged guaranty by the defendant is vague, but mayhap the trial justice was justified by evidence not appearing in the record in dismissing the complaint, and, as there is neither stipulation of the parties nor certification by the trial justice that the case contains all the evidence, this court will not interfere. -Furthermore, not one of the reasons set forth in section 997 of the Code of Civil Procedure appears for the settlement and signing of the case by other than the judge before whom the action was tried. The judgment stand.
Judgment affirmed, with costs. All concur.